Citation Nr: 1820315	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-30 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating higher than 20 percent for type I diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy from February 2004 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over the Veteran's claim has been transferred to the RO in San Diego, California.

The Board notes in September 2017 correspondence, the Veteran requested a videoconference hearing before the Board.  As explained below, however, the Board has determined that a full grant of the benefit sought on appeal is warranted based on the evidence of record.  As such, the Board finds a remand for a hearing is unnecessary.


FINDING OF FACT

Throughout the period of the claim, the Veteran's service-connected type I diabetes mellitus has required one or more daily injections of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).


CONCLUSION OF LAW

Throughout the period of the claim, the criteria for a 40 percent rating for type I diabetes mellitus have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.32 (a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to the Veteran's claim.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

The Veteran's service-connected type I diabetes mellitus is rated under DC 7913.  Under DC 7913, in pertinent part, a 20 percent rating is warranted where diabetes mellitus requires insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet.  A 40 percent rating is warranted where diabetes mellitus requires one or more daily injections of insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned when requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability is assigned when requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated.  See 38 C.F.R. § 4.119, DC 7913 (2017).

Regulation of activities is defined as the "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, DC 7913 (2017).  The U.S. Court of Appeals for Veterans Claims (Court) has held that medical evidence is required to support a finding that diabetes requires regulation of activities.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

The rating criteria for diabetes are successive and consideration of 38 C.F.R. § 4.7  is not required.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007). "Successive" rating criteria means the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under Diagnostic Code 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating).

The record shows the Veteran was diagnosed with type I diabetes mellitus in approximately March 2007.

In an October 2013 letter, Dr. A.S., a physician at the Endocrinology Division at the Navy Medical Center in San Diego, stated the Veteran was treated with an insulin pump and was at risk for hypoglycemia.  Dr. A.S. stated the Veteran experienced extreme hypoglycemic episodes requiring emergency glucagon two to three times per year.  Dr. A.S. further stated the Veteran's diabetes was a major life-long illness that would require major lifestyle modifications and career changes, along with regular visits to her primary care physician and diabetes specialists.

Pursuant to a January 2014 periodic examination, it was noted the Veteran was taking insulin for her diabetes.  In the disposition and recommendations section of the examination report, it was stated the Veteran "must avoid strenuous and occupational and recreational activities in order to prevent hypoglycemic episodes and must restrict diet in order to help control blood glucose levels."

In a February 2014 examination report, a VA examiner noted the Veteran required more than one injection of insulin per day.  The examiner indicated the Veteran's diabetes did not require regulation of activities, but provided no explanation for this finding.

In an August 2017 letter, a VA physician, Dr. J.S., stated the Veteran was followed in his clinic for her diabetes.  Dr. J.S. stated the Veteran was on a modified diet to carefully balance her protein and carbohydrate intake.  He further noted the Veteran took long-acting insulin every morning and short-acting insulin three times per day with meals.  Dr. J.S. also stated the Veteran had frequent hypoglycemic episodes that needed to be monitored very closely, and that she should avoid strenuous occupational and recreational activities to aid in avoiding these hypoglycemic episodes.

In September 2017, a VA diabetes Disability Benefits Questionnaire (DBQ) was completed by a private physician, Dr. F.H.  Dr. F.H. indicated the Veteran's diabetes did not require a restricted diet or regulation of activities, but he provided no explanation of these findings.

Upon review of the foregoing, the Board acknowledges the February 2014 VA examination report and September 2017 DBQ, which both indicated the Veteran's diabetes did not require a regulation of activities.  However, again, the Board notes no explanation was offered for these findings.  Contrary to these findings, a physician stated in October 2013 that the Veteran's diabetes would require major lifestyle modifications and career changes.  In January 2014, the Veteran was instructed by a physician to avoid strenuous occupational and recreational activities and to restrict her diet.  In his August 2017 letter, Dr. J.S. explained that avoidance of strenuous occupational and recreational activities was necessary in order to aid in avoiding hypoglycemic episodes.

After careful review, the Board has determined a preponderance of the evidence indicates the Veteran's diabetes has required one or more daily injection of insulin, a restricted diet, and regulation of activities throughout the period of the claim.  Specifically, while no supporting rationale was provided for the February 2014 and September 2017 findings that the Veteran's diabetes did not require regulation of activities, the record shows multiple physicians have instructed the Veteran to regulate her activities, with a clearly reasoned explanation in the case of the August 2017 letter.

Based on the foregoing, the Board finds a 40 percent rating is warranted for the Veteran's diabetes throughout the period of the claim.

The Board notes that in her May 2014 Notice of Disagreement (NOD), filed in response to the March 2014 rating decision on appeal, the Veteran indicated she was seeking a 40 percent rating for her service-connected diabetes.  In an accompanying statement, she asserted her rating should be increased from 20 percent to 40 percent.  In her August 2014 substantive appeal form, she emphasized the symptoms she experienced which were compatible with the criteria for a 40 percent rating.  Based on the foregoing, the Board finds the Veteran has clearly indicated that assignment of a 40 percent evaluation for her diabetes throughout the period of the claim would satisfy her appeal as to this issue.  Therefore, the Board has determined that its decision granting a 40 percent rating throughout the period of the claim constitutes a full grant of the benefit sought on appeal, and thus, that the Board need not consider whether a rating higher than 40 percent is warranted.

The Board briefly notes the record shows the Veteran was employed full-time as of September 2017.  She has not contended she is unable to work due to her service-connected disabilities.  As such, the Board finds the issue of entitlement to a TDIU has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A 40 percent rating for type I diabetes mellitus is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


